UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHRISTOPHER TERRY,

                                  Plaintiff,
                                                                                Feb. 3, 2020
                      -against-

 CITY OF NEW YORK; ASSISTANT DEPUTY
 WARDEN ELYN RIVERA, SHIELD NO. 576;
 SECURITY CAPTAIN JOHN HERNANDEZ,                                   20-CV-00081 (ER)
 SHIELD NO. 1806; DR. DEBRA MAYERS;
                                                                 ORDER OF SERVICE
 PHYSICIAN’S ASSISTANT (PA) IRA
 GORNISH; DR. TERESA CUADRA; PA
 HESTER MOULTON; PA BESSIE FLORES-
 CLEMENTE; DR. JUSTIN WILSON; PA
 LAURA HUNT; DR. CAROLYN DICKIE;
 CORRECTIONAL HEALTH SERVICES,

                                  Defendants.

EDGARDO RAMOS, United States District Judge:

       Plaintiff, currently incarcerated at the Manhattan Detention Complex, brings this pro se

action under 42 U.S.C. § 1983, alleging that Defendants violated his constitutional rights. By

order dated January 17, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis. 1

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

A.     Claims Against New York City Department of Correction Employees

       The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that the City of New York;

Assistant Deputy Warden Elyn Rivera, Shield No. 576; and Security Captain John Hernandez,

Shield No. 1806 waive service of summons.

B.     Medical Staff

       To allow Plaintiff to effect service on Defendants Physician’s Assistant (PA) Ira Gornish;

Dr. Teresa Cuadra; PA Hester Moulton; PA Bessie Flores-Clemente; Dr. Justin Wilson; PA Laura

Hunt; Dr. Carolyn Dickie; and Correctional Health Services through the U.S. Marshals Service,

the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return

form (USM-285 form) for each of these defendants. 2 The Clerk of Court is further instructed to


       2
         According to a New York Health + Hospitals Corp. representative, Dr. Debra Mayers is
on military leave until February 2021, and H+H cannot accept service on her behalf until she

                                                  2
issue a summons and deliver to the Marshals Service all the paperwork necessary for the

Marshals Service to effect service upon these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Physician’s Assistant (PA) Ira Gornish; Dr. Teresa Cuadra; PA Hester Moulton; PA

Bessie Flores-Clemente; Dr. Justin Wilson; PA Laura Hunt; Dr. Carolyn Dickie; and Correctional

Health Services and deliver all documents necessary to effect service to the U.S. Marshals

Service.




returns. Additionally, under the Servicemembers’ Civil Relief Act, 50 U.S.C. § 3901 et seq., Dr.
Mayers may be entitled to a stay of any proceedings against her. The Court will revisit this issue
at a later stage.

                                                  3
       The Clerk of Court is directed to electronically notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that

Defendants City of New York; Assistant Deputy Warden Elyn Rivera, Shield No. 576; and

Security Captain John Hernandez, Shield No. 1806 waive service of summons.

SO ORDERED.

 Dated:   February 3, 2020
          New York, New York

                                                          EDGARDO RAMOS
                                                        United States District Judge




                                               4
        DEFENDANTS AND SERVICE ADDRESSES


Dr. Carolyn Dickie
c/o Marcella Lowe, Assistant Director of Medical Records
New York City Health + Hospitals
125 Worth Street
New York, NY 10013

Correctional Health Services
New York City Health + Hospitals
125 Worth Street
New York, NY 10013

PA Ira Gornish
c/o Gwendolyn Renee Tarver
PAGNY-Correctional Health Services
49-04 19th Avenue, 1st Floor
Astoria, New York 11105

Dr. Theresa Cuadra
c/o Gwendolyn Renee Tarver
PAGNY-Correctional Health Services
49-04 19th Avenue, 1st Floor
Astoria, New York 11105

PA Hester Moulton
c/o Gwendolyn Renee Tarver
PAGNY-Correctional Health Services
49-04 19th Avenue, 1st Floor
Astoria, New York 11105

PA Bessie Flores-Clemente
c/o Gwendolyn Renee Tarver
PAGNY-Correctional Health Services
49-04 19th Avenue, 1st Floor
Astoria, New York 11105

Dr. Justin Wilson
c/o Gwendolyn Renee Tarver
PAGNY-Correctional Health Services
49-04 19th Avenue, 1st Floor
Astoria, New York 11105
PA Laura Hunt
c/o Gwendolyn Renee Tarver
PAGNY-Correctional Health Services
49-04 19th Avenue, 1st Floor
Astoria, New York 11105




                             6
